Citation Nr: 1512321	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-28 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to February 1999 and from July 2005 to March 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2014, the Board remanded this claim for a Board hearing.  The Veteran appeared at a hearing before the undersigned in October 2014.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In October 2014, the Veteran appeared at a Board hearing before the undersigned wherein he testified that the symptoms of his service-connected migraines have worsened since he last underwent a VA examination in July 2009.  A new VA examination is required to evaluate the current level of disability of the Veteran's migraines.  See 38 C.F.R. §§ 3.326, 3.327 (2014); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).

The Veteran also testified that he receives ongoing VA treatment for his migraines.  On remand, all outstanding VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding VA treatment records.  If such records are unavailable, the Veteran must be notified of this fact and informed that he is always allowed to obtain the records and submit them notwithstanding VA's inability to obtain them.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to evaluate the current level of severity of his service-connected migraines.  

All relevant information in the claims file should be made available to the examiner to review.  Accordingly, the examiner is asked to review the pertinent information, including the Veteran's lay assertions, and undertake any necessary studies.  Then, based on the results of the examination, the examiner is asked to provide a current assessment of the Veteran's migraines, including the duration, frequency, and severity of prostrating attacks, and the functional impact of this condition on his daily life and employment.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  

3.  After completing all actions set forth in paragraphs 1-2, plus any further action needed as a consequence of the development completed in paragraphs 1-2, readjudicate the appeal with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, including whether referring for extraschedular consideration is needed. 

If the benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations. The Veteran should be afforded the appropriate time period to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




